                                                                                                                                 --
                                                                                                                                r,,,,~.         ~j               l""),
                                                                                                                                      ~ ~- ~rid· ~
                                                                                                                                          i\1         tfi'~:,:
~A02458          (Rev. 12/11) Judgment in a Criminal Petty Case                                                                 si.,=
                                                                                                                                1~1 FJ :\tw,~4 "''!'.;)'         "!',l'l',

                 Sheet 1
                                                                                                                                    SEP l S 2019
                                             UNITED STATES DISTRICT COUR"
                                                                                                                          CLER!< US DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                      §~UTHERN DISTRICT OF CAI.~~ RNIA ·
                                                                                                                                                                             PU].::'...
                   UNITED STATES OF AMERICA                                       JUDGMENT IN A                cu              - .=:~E
                                        v.                                        (For Offenses Committed On or After November 1, 1987)

                            Bladimir Diaz-Gonzalez                                Case Number: 19CR3523-AHG

                                                                                    Janice M. Deaton
                                                                                  Defendant's Attorney
REGISTRATION NO. 88457198

•
THE DEFENDANT:
lgj pleaded guilty to count(s) ONE (1) OF THE SUPERSEDING INFORMATION (Misdemeanor)
 D       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                      Count
       Title & Section                    Nature of Offense                                                                                          Number/s)
      8 USC 1325(a)(l)               IMPROPER ENTRY BY AN ALIEN (Misdemeanor)




             The defendant is sentenced as provided in pages 2 through _ _:2:..__ofthis judgment.

D      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
lgj    Count(s) UNDERLYING COMPLAINT                                              is [g) areD dismissed on the motion of the United States.
lgJ    Assessment: $10.00 - Remitted




18:J   Fine waived                                   D Forfeiture pursuant to order filed                                                   included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
       or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to pay restitution, the
       defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                     SEPTEMBER 17, 2019
                                                                                     Date oflmposition of Sentence




                                                                                    HON. ALLISON H. GODDARD
                                                                                     UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                        19CR3523-AHG
AO 2458     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment-Page _ _
                                                                                                                      2 _ of        2
DEFENDANT:   Bladimir Diaz-Gonzalez
CASE NUMBER: 19-cr-03523-AHG
                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          45 DAYS.



      D Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.m.                              Op.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •------------------------
           •    as notified by the United States Marshal.
           0    as notified by the Probation or Pretrial Services Office.



                                                                      RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                          to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNITED ST ATES MARSHAL

                                                                            By
                                                                                                DEPUTY UNITED ST ATES MARSHAL




                                                                                                                              19CR3523-AHG
